Citation Nr: 1317336	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  06-39 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for an anterior cruciate ligament (ACL) tear, status/post repair, and meniscal injury, right knee. 

2.  Entitlement to a compensable rating for the residuals of a right ankle injury. 

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from May to September 1984, and from December 1985 to September 2005.  

This matter is on appeal from the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO).

In November 2006, the RO increased the right knee disability from 10 to 20 percent, effective October 1, 2005.  The issue remains in appellate status, as the maximum schedular rating has not been assigned. AB v. Brown, 6 Vet. App. 35 (1993). 

In September 2009, the Veteran testified before a Veterans Law Judge (VLJ) who has subsequently been designated to serve as Acting Chairman of the Board.  As such, he is no longer available to consider the appeal.  In February 2013, the Board sent the Veteran a letter advising him of this fact and he was offered the option of another hearing before a VLJ who would ultimately decide the appeal.  He has not responded to this notice and the 30-day time limit for response has expired.  

In March 2012, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.  In reviewing this case the Board has not only reviewed the physical claims file, but also the file on "Virtual VA" to insure a total review of the evidence.  

The issue of entitlement to service connection for tinnitus is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.
 

FINDINGS OF FACT

1.  For the entire period of this appeal, a right knee disability has been manifested by a symptomatic semilunar cartilage, arthritis, painful motion, and weakened motion, with flexion at least to 95 degrees, and normal extension but not recurrent subluxation, lateral instability, or ankylosis.  

2.  For the entire period of this appeal, a right ankle disability has been manifested by painful motion that is moderately limited but not severe limitation of motion or ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for an ACL tear, status/post repair, and meniscal injury, right knee have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5256-5263 (2012).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent rating, but no more, for the residuals of a right ankle injury have been met for the entire period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5270-5274 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Moreover, VA General Counsel, in a precedential opinion (VAOPGCPREC 23-97), held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  The General Counsel stated that when a knee disorder was already rated under DC 5257, the veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where additional disability is shown, a veteran rated under DC 5257 can also be compensated under DC 5003 and vice versa.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  

It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  

Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Right Knee

In March 2006, the RO granted service connection and assigned an initial 10 percent rating for ligament and meniscal injuries of the right knee, pursuant to DC 5257, effective October 1, 2005.  A November 2006 rating decision subsequently granted a 20 percent rating, effective October 1, 2005.

Under DC 5256, a 30 percent rating is available for knee ankylosis in the favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees; a 40 percent rating is available for knee ankylosis between 10 degrees and 20 degrees; a 50 percent rating is available for knee ankylosis in flexion between 20 degrees and 45 degrees; a 60 percent rating is available for knee ankylosis that is extremely unfavorable, in flexion at an angle of 45 degrees or more.

Under DC 5257, a 20 percent rating is available for recurrent subluxation or lateral instability that is moderate and a 30 percent rating is available for recurrent subluxation or lateral instability that is severe.  Under DC 5258 a 20 percent rating is available for a dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Under DC 5259 a 10 percent rating is available for symptomatic removal of the semilunar cartilage.

Under DC 5260, a 0 percent rating is available for flexion that is limited to 60 degrees; a 10 percent rating is available for flexion that is limited to 45 degrees; a 20 percent rating is available for flexion that is limited to 30 degrees; a 30 percent rating is available for flexion that is limited to 15 degrees.

Under DC 5261, a 0 percent rating is available for extension that is limited to 5 degrees; a 10 percent rating is available for extension that is limited to 10 degrees; a 20 percent rating is available for extension that is limited to 15 degrees; a 30 percent rating is available for extension that is limited to 20 degrees; a 40 percent rating is available for extension that is limited to 30 degrees; a 50 percent rating is available for extension that is limited to 45 degrees.

Other ratings are also available for symptomatology which is not asserted in this case, such as impairment of the tibia and fibula (DC 5262), and genu recurvatum (DC 5263).  

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that there is no portion of the period on appeal during which a rating in excess of 20 percent was warranted for the right knee under any diagnostic code or combination of codes.  

The Board will turn first to DC 5257 (under which the Veteran is currently rated), which rates in accordance with lateral instability and recurrent subluxation.  However, as will be discussed below, his complaints have varied throughout the period on appeal.  Notably, the November 2006 rating decision that increased the rating 20 percent noted complaints of locking and decreased range of motion - factors which are not mentioned under DC 5257.  

To warrant a higher 30 percent rating under DC 5257, the evidence must demonstrate severe lateral instability or severe episodes of subluxation.  The Veteran testified that he has a tendency toward instability and falling.  He reported that his knee has collapsed, and he fell two to three times per month.  This was found to be due to fatigue.  

A VA orthopedic examination in December 2005 reveals no lateral collateral, medial collateral, or anterior drawer sign.  There was no quadriceps atrophy.  The Veteran described pain on a daily basis in the right knee with intermittent swelling.  On examination, there was no effusion.  There was mild tenderness laterally.  

An April 2012 primary outpatient care note revealed that, in spite of wearing a right knee brace with medial stabilization, the Veteran continued to have medial and lateral joint line pain and a sense of giving way.  The examiner attributed these symptoms to right Achilles tendinitis and gastrocnemius strain due to altered knee mechanics.  

In seeming contrast to the finding of altered mechanics, an April 2012 orthopedic consultation for knee pain noted that the Veteran had a normal gait.  Inspection of the knee revealed no effusion, erythema, or ecchymosis.  Mild gross atrophy of the quadriceps was noted.  There was a mild varus deformity of the knees with ambulation.  Lachman's, varus, and valgus were all stable.  McMurray's testing revealed crepitus.  The examiner noted that neither surgery nor arthroscopy were indicated.  

In a May 2012 VA examination, the Veteran reported constant swelling and that, during flare ups, excessive walking caused the swelling to increase.  He also reported that unlevel ground bothered his knee and it generally felt weak.  The examiner noted that there was no history of subluxation or dislocation and stability testing revealed no anterior instability, posterior instability, or medial-lateral instability.  

The Board has considered the fact that the Veteran underwent a surgical procedure in July 2007, during the course of the appeal.  He was discharged after two days.  The history in the May 2012 VA examination revealed that he had undergone a total of three surgeries to the right knee for a ruptured ACL ligament.  The first surgery was in service, and the last one was in 2007.  

However, focusing on the criteria under DC 5257, there is no time during this appeal when the Veteran had symptoms of recurrent subluxation.  Moreover, the evidence regarding lateral instability is essentially normal throughout the appeal.  Objective testing has been essentially normal.  

The Veteran is competent to describe his observable symptoms; however, his description of a sense of giving way does not necessarily suggest lateral instability of the knee, but could also describe giving way in the normal plane of motion, i.e., weakness.  This interpretation is in fact more consistent with his descriptions.  Notably, he has described a sense of weakness, and this is supported by muscular atrophy and decreased muscle strength findings.  He described to the December 2005 examiner that he had a sense of collapsing at the knees.  

Thus, the Board does not interpret his sense of giving way as lateral instability.  Based on the evidence, the Board concludes that a rating in excess of 20 percent is not warranted under DC 5257, and in fact, application of DC 5257 does not support any compensable rating.  

Turning to DCs 5258 and 5259, it appears that these codes are more appropriate to the Veteran's symptoms, as he has undergone a meniscectomy on the right knee.  The May 2012 VA examiner reported that the Veteran had current residuals of the meniscectomy, consisting of slight tenderness over the medial joint line.  Notably, while the Veteran reported locking episodes to the December 2005 examiner, he has not noted such episodes since the 2007 surgery.  

Under DC 5258, a 20 percent rating requires a dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  A 10 percent rating is available for symptomatic removal of the semilunar cartilage under DC 5259.  It would appear, based on the Veteran's account of his symptoms, that a 20 percent rating was warranted prior to the 2007 surgery, but that no higher than a 20 percent has been warranted since.  

Turning to the diagnostic codes based on limitation of motion, the Board notes that there has never been ankylosis shown or alleged during any portion of the period on appeal.  In addition, extension of the right knee has been normal during all testing, with no worse than -3 degrees attainable in all instances.  Thus, compensable ratings under DCs 5256 and 5261 are not warranted. 

In order to warrant the minimum compensable rating under DC 5260, flexion of the right knee would have to be limited to 45 degrees.  

Results in December 2005 reveal range of motion from 0 to 125 degrees with no increased pain on repetitive movement.  The examiner opined that there would be additional motion loss of 10 degrees in flexion without additional weakness or incoordination during flare ups.  The July 2007 surgical report shows range of motion was measured from -3 to 130 degrees.  

An April 2012 orthopedic consultation for knee pain noted range of motion was from 0 to 128 degrees, passive and active.  Strength was 5 out of 5.  Results in May 2012 indicate that flexion was measured to 95 degrees (normal is 140) with onset of pain at 95 degrees.  Extension was measured to 0 degrees (normal) with no objective evidence of painful motion.  Muscle strength was 3 out of 5, which is active movement against gravity.  

After 3 repetitions, the measurements were the same as the initial test (0-95 degrees); however, in completing the section asking whether there was additional limitation of motion after 3 repetitions, the examiner answered "yes."  When prompted to elaborate, the examiner responded that there was less movement than normal; however, the Board notes that there was less movement than normal even on initial testing.  The Board finds the actual measurements reported to be more reliable than the examiner's subsequent responses.   

As discussed, the Veteran's complaints of giving way of the knee are interpreted as collapsing in the normal plane of motion.  In other words, weakness.  He has reported pain on motion.  The May 2012 report notes that he complained of increasing pain in the knee and he rated the pain at 5 out of 10, even after pain medication.  The impact on work was described as not being able to stand for long periods or walk repeatedly over rough terrain.  

The April 2012 examiner noted that the Veteran did not appear to be in significant pain.  The December 2005 examiner noted pain with repetitive movement and loss of range of motion.  Activities of daily living affected include his avoidance of bending, stooping, and prolonged standing.    

Thus, the Veteran experiences pain on motion and weakness with motion, and these have been shown to limit the motion of his right knee.  However, even with consideration of weakness and pain on motion, he has always been able to attain at least 95 degrees of flexion on testing.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least the minimum compensable evaluation for painful knee motion.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.

Here, the results exclude the possibility that the range of motion was ever limited, either by functional loss due to pain, weakness, or structural limitation, to 45 degrees.  In fact, the evidence reflects that, despite the onset of pain, and despite weakness, the Veteran has been consistently able to reach a flexion of at least 95 degrees.  The issue is not simply whether pain additionally limits flexion, but whether that additional limitation would decrease the flexion to 45 degrees.  

On this record, the Board finds no evidence of such a limitation of motion.  Thus, a rating higher than 20 percent is not warranted on the basis of limited flexion, nor is a separate compensable rating.  

The Board acknowledges that there is arthritis of the right knee.  X-rays reveal mild tricompartmental degenerative changes.  However, the diagnostic code for arthritis (DC 5003) directs a rating in accordance with limitation of motion.  In the case of a noncompensable rating, a 10 percent rating is warranted.  In other words, a noncompensable disability is a prerequisite for compensation under the pertinent parts of DC 5003.

Regarding scars, the May 2012 described the Veteran's surgical scars as not painful or unstable, with total area of all related scars not greater than 39 sq. cm. (6 sq. in.).  The December 2005 examiner described a well-healed surgical scar anteriorly and arthroscopic scars.  Accordingly, a separate rating for scars under 38 C.F.R. § 4.118, DCs 7800-7805 is not warranted.  

In sum, while the Veteran has reported a feeling of instability in his right knee, which caused him to fall, he has attributed this to fatigue, and he has also described collapsing and weakness of the knee.  He has not described lateral instability, and clinical testing of the knee has consistently shown no lateral instability or subluxation.  Range of motion is painful and associated with weakened motion; however, range of motion is no worse than 3 degrees of extension and at least 95 degrees of flexion.  

The right knee disability is most appropriately rated in accordance with a dislocated semilunar cartilage prior to the 2007 surgery and symptomatic removal of the semilunar cartilage since the 2007 surgery.  This warrants a 20 percent rating prior to the surgery and no more than a 20 percent rating since.  

Thus, the Board finds that the weight of the evidence is against a rating in excess of 20 percent for the right knee disability for the period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.


Right Ankle

In the March 2006 rating decision, the RO granted service connection and assigned an initial noncompensable rating for a right ankle disability, pursuant to DC 5271, effective October 1, 2005.  

Under DC 5271, a 10 percent rating is available for moderate limitation of ankle motion.  A 20 percent rating is available for marked limitation of ankle motion.  Under DC 5270, 5270 a 20 percent rating is available for ankylosis of the ankle in plantar flexion, less than 30 degrees; a 30 percent rating is available for ankylosis of the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees; a 40 percent rating is available for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  

Other ratings are available for symptoms which are not asserted here, such as subastragalar or tarsal joint ankylosis (DC 5272), os calcis or astragalus malunion (DC 5273), and astragalectomy (DC 5274).  

In a December 2005 VA general medical examination, the Veteran reported transient right ankle pain.  The ankle disability was described by the orthopedic examiner as asymptomatic in terms of any pain, instability, loss of range of motion, pain with repetitive movement, or flare ups that result in additional motion loss, fatigue, or incoordination.  Examination of the right ankle showed no evidence of tenderness or swelling.  There was no synovial thickening.  There was no pain on movement or increased pain on repetitive movement.  The Veteran had 10 degrees dorsiflexion and 30 degrees of plantar flexion.  He had no inversion or eversion instability.  The examiner opined that he would not expect flare-ups.  

An April 2012 primary outpatient care note reveals the Veteran's complaint that his ankles were chronically painful and he wore a support brace for this.  However, what he described as "ankle" pain was in the Achilles region and came at the back of his calf.  On examination, the ankle was nontender to palpation of the medial or lateral malleolus.  Ankle flexion and extension were grossly intact.  The Achilles tendon was tender.  The examiner concluded that the right "ankle" pain actually appeared more to be Achilles tendinitis and gastrocnemius strain, which were likely from altered mechanics due to the right knee.  

The report of VA examination in May 2012 reveals that the Veteran reported no ankle pain except when his knee acted up; then he has some pain.  Flare ups occurred with prolonged standing and prolonged walking.  He did not have swelling but noticed snapping and popping with rotation of the joint.  He wore a short lace-up brace when out of the house.  His limit of walking was 3 to 4 blocks.  

Range of motion testing revealed plantar flexion to 40 degrees (normal is 45); there was no objective evidence of painful motion.  Plantar flexion was decreased to 35 degrees after 3 repetitions.  Dorsiflexion was to 10 degrees (normal is 20); there was no objective evidence of painful motion.   Dorsiflexion was decreased to 0 degrees after 3 repetitions.  Strength on plantar flexion was rated at 2 out of 5.  Strength on dorsiflexion was rated at 3 out of 5.  The ankle was found to be stable.  There was no ankylosis.  X-rays of the right ankle were normal.  

The examiner found that the right ankle disability did not affect the Veteran's ability to work.  The examiner reflected that the Veteran was not exercising maximum force or exertion on the testing of strength of the ankles and feet and that his complaints of instability were not supported on thorough examination.  The examiner's reasoning was that the Veteran had a very normal examination with no instability in any direction, and that there was no atrophy noted in the muscles which operate the ankle.

After a review of all of the evidence, the Board finds that the evidence for and against a finding of moderate limitation of ankle motion is in relative equipoise.  In so finding, the Board notes primarily the fact that dorsiflexion of the ankle was limited to 10 degrees in December 2005 and in May 2012.  Normal dorsiflexion is 20 degrees.  Thus, range of motion that is half of the normal value can as well be described as moderately limited.  

The Board acknowledges that the December 2005 examiner found the disability to be asymptomatic; however, the measured range of motion is more probative regarding the rating criteria than this finding.  The Board also acknowledges the finding of the May 2012 examiner that the Veteran was not putting forth maximum effort.  While this is certainly of concern, the examiner did not provide any estimate of what he believed to be the actual range of motion were full effort extended.  The Board is not competent to provide such an estimate in the absence of medical evidence which does so.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The Board also acknowledges the April 2012 finding that, what the Veteran described as ankle pain, was actually Achilles tendonitis and a gastroc strain associated with the right knee disability.  The Board finds that while the actual anatomical cause of the symptoms is important, it does not change the effect, which is limited ankle motion.  Whether attributable to the in-service right ankle strain, or the service-connected right knee, the symptoms are service-connected and they limit the right ankle motion.  

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 10 percent rating for the right ankle disability are met for the entire period on appeal.  A higher rating than 10 percent is however not warranted for any period.  As discussed above, the range of right ankle dorsiflexion is moderately limited; however, plantar flexion was almost completely normal in May 2012, and was only slightly limited in December 2005.  In April 2012, motion was described as grossly intact.  

The Board has considered the Veteran's complaint of pain associated with motion; however, as discussed with respect to the right knee, pain alone is not functional loss.  In this case, despite pain, he is able to attain dorsiflexion to 10 degrees and plantar flexion to between 30 and 40 degrees.  In light of the moderate, but not severe, limitation of the right ankle motion, the Board finds that a 10 percent rating is warranted for the entire period on appeal.  However, the weight of the evidence is against a finding of a rating in excess of 10 percent.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.

With respect to both claims, the Board has applied Mittleider v. West, 11 Vet. App. 181 (1998) and has attributed all the Veteran's symptoms to his service-connected disabilities.  With that in mind, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  

First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

If not, the second step is to determine whether the claimants exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as back pain and limited motion, are the symptoms included in the criteria found in the rating schedule for his disability.  

In this Veteran's case, the complaints or findings associated with the service-connected right knee and right ankle include pain, swelling, feelings of giving away of the knee, and snapping and popping of the ankle.  The schedular rating criteria specifically contemplate ratings based on limitation of motion or limitation of function, including as due to DeLuca factors of pain, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy. 

For these reasons, the Board finds that the schedular rating criteria in this case is adequate to rate the Veteran's right knee and right ankle disabilities. In the absence of evidence that the schedular rating criteria is inadequate to rate his disabilities, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's right knee and right ankle claims arise from his disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's written assertions and personal hearing testimony with the claims file.  In addition, he was afforded VA examinations to address the manifestations and severity of his knee and ankle disabilities.  

These examinations were adequate because each was performed by a medical professional based either on a review of claims file, or on solicitation of history and symptomatology from the Veteran, as well as a thorough examination.  Each examiner included findings that are pertinent to the rating criteria and are consistent with the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

The Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Next, as noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's March 2012 remand instructions by asking the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, VA and private, who have treated him for the service-connected right knee and ankle disabilities since December 2005.  The RO sent a letter in March 2012 requesting this information.  

The Veteran apparently did not respond; however, the RO obtained outstanding VA treatment records and associated them with the claims folder.  The RO also scheduled him for a VA orthopedic examination to determine the current severity of his right and ankle disabilities.  The claims file was reviewed in conjunction with the examination.  The examiner addressed the questions specified in the remand instructions.  

Therefore, the available records and medical evidence have been obtained in order to make an adequate determinations as to these claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 20 percent for an ACL tear, status/post repair and meniscal injury, right knee, is denied. 

A 10 percent rating, but no higher, for the residuals of a right ankle injury. 


REMAND

With respect to the remaining claim for tinnitus, in the March 2012 remand, the Board instructed that the RO should schedule the Veteran for an audiological examination to determine the nature and likely etiology of the claimed tinnitus.  The examiner was asked to indicate whether it was at least as likely as not that tinnitus was incurred in service.  

The Veteran underwent a VA examination in May 2012.  The examiner diagnosed tinnitus but found that there was no hearing loss and that the onset of tinnitus was in the prior 4 to 5 months, and that it was associated with migraines.  The examiner could not provide a nexus without resorting to speculation.  The reason provided was that, in the absence of hearing loss, an opinion regarding tinnitus required another expert with different content expertise.  The examiner also noted that the tinnitus "may be related to . . . the migraines he reported."  

The RO requested an addendum opinion from an otolaryngologist, which was provided in June 2012.  The opinion was that it was more likely than not that the tinnitus was unrelated to any events that occurred in the service, since the timing of the tinnitus onset was years after he got out of the service.  

While the opinion was negative in relating tinnitus directly to service, the suggestion of the May 2012 examiner that tinnitus may be related to migraine headaches was not adequately addressed by either clinician.  The Board notes that service connection is in effect for migraine headaches, and therefore, an etiological relationship (causation or aggravation) between headaches and tinnitus, if conclusively established, would be sufficient to grant service connection for tinnitus.  

Given the competent evidence of the Veteran's reported history of tinnitus symptoms associated with his service-connected migraine headaches, and an opinion that there may be an etiological relationship between the two, the Board finds that a medical nexus opinion is necessary to determine whether the Veteran's tinnitus is causally related to the service-connected migraine headaches.  

Accordingly, the issue of entitlement to service connection for tinnitus is REMANDED for the following action:

1.  Obtain a supplemental opinion from the otolaryngologist who provided the June 2012 opinion.  If that clinician is not available, obtain an opinion from another appropriate clinician.  

If the clinician determines that additional examination of the Veteran is necessary to provide a reliable and conclusive opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims folder must be made available to and reviewed by the VA clinician.  

The clinician is asked to provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's tinnitus is causally or etiologically related to service-connected migraine headaches.  

If the examiner does not find a direct causal relationship, the examiner should opine as to whether it is at least as likely as not that the Veteran's tinnitus was worsened beyond the natural progress of the disease by service-connected migraine headaches.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  Readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This issue must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


